TAXIS, P. J.,
This matter comes before the court upon the petitiion of Albert M. Scavello, Sr., and Elfriede Scavello, his wife, seeking removal of the administratrix of the estate of Albert M. Scavello, Jr.
*616Patricia E. Scavello was appointed administratrix by the register of wills and is the surviving widow of decedent. Petitioners are the mother and father of decedent.
An answer was filed, the issue joined, hearing held on July 23, 1975, and argument held on September 8, 1975.
The removal of a fiduciary is a serious matter and ought not to be exercised unless there is clear necessity for the court’s interference. In the present case, the sole issue is whether, by reason of the fact that Patricia was convicted of some minor crimes connected with drugs, she is unfit to continue as administratrix. The estate consists primarily of one asset, namely, an unliquidated tort claim which arises from an automobile accident which occurred on October 6, 1973, and resulted in decedent’s death on December 31, 1973. Patricia Scavello, as administratrix, instituted suit on this tort claim and has retained counsel to represent the interest of the estate in this proceeding. There is no evidence in this record to indicate that the past criminal delinquencies have any bearing upon Patricia’s ability to administer this estate or the asset mentioned above, for the crimes mentioned have no bearing upon her honesty and ability to administer this estate.
Administratrix has stated to the court that she is willing to seek court approval for distribution of any moneys obtained in this tort action and is anxious to negotiate with insurance companies to resolve this question.
The court is satisfied that the petition should be and it is, therefore, dismissed. The appointment of Patricia Scavello as administratrix is reaffirmed by this court.